DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “an attachment member which is inserted into the piston portion and is attachable to the endoscope” which is unclear in view of the specification and drawings.   The attachment member 94 appears to surround the piston member 91-93, with the piston member illustrated as being inserted into the attachment member (See Figs. 6-7).  Appropriate clarification and correction is required.  
Claims 2-6 are rejected as being necessarily dependent upon claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0088975 to Morimoto.
In regard to claims 1 and 6, Morimoto discloses an endoscope valve 29 for controlling connection states of a plurality of conduits formed in an endoscope, the endoscope valve comprising: a piston portion 51 extending in a rod shape; and an attachment member 52 which is inserted into the piston portion and is attachable to the endoscope, wherein the piston portion includes a seal portion 96, 109 formed in a hollow disk shape with a central axis of the piston portion as a symmetry axis and configured to seal a portion between the attachment member and the seal portion, and a surface of the attachment member facing the seal portion includes a first inner peripheral surface 77b and/or 91 which is axially symmetrical to a central axis of the attachment member and has a diameter smaller than a diameter of an outer periphery of the seal portion, a second inner peripheral surface 76 which is axially symmetrical to the central axis of the attachment member and has a diameter equal to or larger than the diameter of the outer periphery of the seal portion, and a connection surface which is axially symmetrical to the central axis of the attachment member and connects the 
In regard to claim 2, Morimoto discloses an endoscope valve, wherein the piston portion includes a shaft extending in a rod shape, a tubular portion 77 attached to the shaft and has a tubular shape into which a portion of the shaft is inserted, and a first elastic body 79 configured to bias the tubular portion such that the tubular portion moves to one end side of the shaft, and the seal portion 109 is provided in the tubular portion (See Figs. 2-6 and paragraphs 0049-0056, 0068-0083).
In regard to claim 3, Morimoto discloses an endoscope valve, wherein the piston portion is stepwise switchable to any one of a plurality of flow paths formed by the piston portion and a portion of the plurality of conduits, according to a position in the endoscope, and the plurality of flow paths include a first flow path 31 through which a gas discharged from a distal end of the endoscope flows, a second flow path 32 through which a liquid discharged from the distal end of the endoscope flows, and a third flow path 26 which leads to an inside of a balloon attached to the endoscope, the first flow path, the second flow path, and the third flow path are switched in this order according to a push-in amount of the endoscope valve with respect to the endoscope, the first inner peripheral surface is provided according to a position of the seal portion forming the first flow path, and the connection surface and the second inner peripheral surface are provided according to the position of the seal portion at which the first flow path and the second flow path are switched (See Fig. 1 and paragraphs 0049-0066).  
In regard to claim 4, Morimoto discloses an endoscope valve, wherein the seal portion includes a plurality of protrusions protruding in a direction perpendicular to a 
In regard to claim 4, Morimoto discloses an endoscope valve, wherein when a distance between the protrusions adjacent to each other in the central axis direction is indicated by dv, a relationship of 2db ≤ dd is satisfied (See Figs. 2-6 and paragraphs 0049-0056, 0068-0083).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
1/18/2022